DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 8 is directed to a computer program product; and claim 15 is directed to system. Thus, independent claims 1, 8, and 15 are directed to a statutory category of invention.  
However, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “parsing… a contract into tangible and non-tangible contract elements…; monitoring… the tangible and non-tangible contract elements for contract compliance…; determining… non-compliance of an action… to the tangible and non-tangible contract elements.” 
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could analyze a contract to determine metrics (tangible) and concepts (intangible); visually monitor a system for contract compliance; and determine non-compliance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, other than reciting generic computing components, the drafted process is comparable to monitoring contract compliance. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements all relate to computing elements (claim 1: “computer-implemented,” “processors,” “natural language processing techniques,” “data source,” “Internet of Things (IoT) devices”; claim 8: “computer program product,” “computer readable storage media,” “program instructions,” “natural language processing techniques,” “data source,” “Internet of Things (IoT) devices”; claim 15: “computer system,” “processors,” “computer readable storage media,” “natural language processing techniques,” “data source,” “Internet of Things (IoT) devices”). These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, as seen in para. [0044], [0045], [0046]. “Natural language processing techniques” are also referred to generically in application’s specification, as seen in para. [0018]. “Internet of Things (IoT) devices” are defined by applicant to include “embedded electronics that can transfer data over a network -with or without any human interaction,” as seen in para. [0014] of applicant’s specification, which amounts to a generic description of hardware. These examples indicate that the computing elements are only generic hardware and/or software; accordingly, these limitations do not integrate the judicial exception into a practical application. 
	The additional, positively recited elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “capturing, [by one or more processors], [a data source] associated with the tangible and non-tangible contract elements” is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. Similarly, “associating, [by one or more processors], [one or more Internet of Things (IoT) devices] to the tangible and non-tangible contract elements [based on the data source]” is also considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. “[I]n response to determining the non-compliance of the action, notifying, [by one or more processors], a user” is considered post-solution activity because it is mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05 (g)). It is readily apparent that the claim elements are not directed to any specific improvements of the claims. (Examiner notes that the bracketed terms are generic computing elements, described above. Further, while examiner used claim 1 for this analysis, the same analysis applies to claims 8 and 15, by virtue of their similar claim scope.) 
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
	The additional claim elements related to generic computing elements represent nothing more than “Mere Instructions to Apply an Exception” on a computer, i.e. mere instructions to implement the abstract idea or other exception on a computer. In order to transform a judicial exception into a patent-eligible application, the additional elements or combination of elements must do more than simply state the judicial exception while adding the words ‘apply it’ or an equivalent thereof. In this specific case, implementing the abstract idea on “one or more IoT devices” or a “processor” does not add significantly more. It is readily apparent that the claim elements represent nothing more than to implement (apply) the judicial exception on a computer. See MPEP 2106.05(f).  
The additional, positively recited elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “capturing, [by one or more processors], [a data source] associated with the tangible and non-tangible contract elements”; “associating, [by one or more processors], [one or more Internet of Things (IoT) devices] to the tangible and non-tangible contract elements [based on the data source]”; “[I]n response to determining the non-compliance of the action, notifying, [by one or more processors], a user” do not add meaningful limitations to the abstract idea of ascertaining contract compliance/non-compliance. See MPEP 2106.05(g). It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2-3, 9-10, and 16-17 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind; 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions.
Claims 4-7, 11-14, and 18-20 are not directed to any additional abstract ideas but instead describe the structure, content, and/or nature of the data. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05 (a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in para. [0014], [0018], [0044], [0045], and [0046]. 
When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, and 15, applicant recites “capturing, by one or more processors, a data source associated with the tangible and non-tangible contract elements”/ ”program instructions to capture a data source associated with the tangible and non- tangible contract elements.” It’s unclear what applicant means by “captur[ing].” Appropriate correction is required.
In claims 2, 9, and 16, applicant recites “determining, by one or more processors, availability of an alternative IoT device to manage the contract relative to the tangible and non-tangible contract elements”/ ”determine availability of an alternative IoT device to manage the contract relative to the tangible and non-tangible contract elements.” This limitations implies that the IoT device is managing the contract; however, the parent claims do not recite this feature. This omission amounts to a gap in steps and/or elements. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 7-8, 10-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US 20180121931) in view of Hunn et al. (US 20180315141), further in view of Lotter et al. (US 20180343307).

Claims 1, 8, and 15
Regarding claims 1, 8, and 15, Bender discloses: a computer-implemented method {method 500 for ensuring compliance of IoT devices in an IoT environment by a processor; para. [0073]}; a computer program product for automatically monitoring contract execution {cloud computing environment 50 includes “program product” for ensuring compliance, i.e. “monitors contract execution”; para. [0051], [0073]}, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media {program modules may be located in both local and remote computer system storage media including memory storage devices, i.e. “computer readable storage media and program instructions”; para. [0045]}; a computer system {cloud computing environment 50 includes “program product” for ensuring compliance, i.e. “monitors contract execution”; para. [0051], [0073]}; the method steps, program instructions, and computer system comprising:
parsing, by one or more processors, a contract into contract elements using natural language processing techniques {“contract” may be “parsed” to identify what are the contractual obligations and/or rules requirements, i.e. “contract elements”; para. [0069]; note that “processor” used in method recited in para. [0073]; “natural language processing” as means for “parsing” described in para. [0079]};
capturing, by one or more processors, a data source associated with the contract elements {data contained within knowledge domain module 450 defines “data source associated with” the contractual obligations, i.e. “contract elements,” where it’s indicated that this data is automatically received or “captured” by knowledge domain module 450; para. [0062], [0063]; note that  processing unit 16, i.e. a “processor,” of Fig. 1 may be to perform various computational, data processing, storage and other functionality in accordance with various aspects of the present invention; para. [0060]};
associating, by one or more processors, one or more Internet of Things (IoT) devices to the contract elements based on the data source {IoT device compliance service 402, which contains data captured by knowledge domain module 450, i.e. “data source” with “contract elements,” may be in communication or “associated” with one or more IoT devices 404; para. [0062]; note that  processing unit 16, i.e. a “processor,” of Fig. 1 may be employed to perform various computational, data processing, storage and other functionality in accordance with various aspects of the present invention; para. [0060]};
monitoring, by one or more processors, the contract elements for contract compliance using the one or more IoT devices {compliance across IoT network “monitored,” where the “contract elements” are assessed via “use” of the “one or more IoT devices”; para. [0071], [0072], [0073]; note that  processing unit 16, i.e. a “processor,” of Fig. 1 may be employed to perform various computational, data processing, storage and other functionality in accordance with various aspects of the present invention; para. [0060]};
determining, by one or more processors, non-compliance of an action monitored by the one or more IoT devices to the contract elements {check or determination operation performed to “determine non-compliance of an action monitored by the one or more IoT devices,” e.g. RF emission level, with respect to “contract elements”; para. [0071]; note that  processing unit 16, i.e. a “processor,” of Fig. 1 may be employed to perform various computational, data processing, storage and other functionality in accordance with various aspects of the present invention; para. [0060]};
Bender doesn’t explicitly disclose: the contract comprising tangible and non-tangible contract elements; in response to determining the non-compliance of the action, notifying, by one or more processors, a user.
However, Hunn teaches a similar system for business intelligence through data-driven analysis in the context of IoT that comprises: contracts comprising tangible and non-tangible contract elements {natural language “contract” separated into contract, section, clause, and part-clause, i.e. “parsed,” where the contract components comprise 1) data sources, i.e. “tangible contract elements”; 2) language used to incorporate, i.e. sentiment or “intangible contract elements”; para. [0070]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the IoT device and contract compliance method, as taught by Bender, to include the feature of parsing a contract into tangible and non-tangible elements, as taught by Hunn, in order to assess the natural language components of the contracts {para. [0069] of Hunn}. 
The combination of Bender and Hun does not explicitly disclose: in response to determining the non-compliance of the action, notifying, by one or more processors, a user.
However, Lotter teaches a similar system for monitoring mobile devices against contract elements that includes: in response to determining the non-compliance of the action, notifying, by one or more processors, a user {alert monitor 70 “notifies” one or more “users” when data service fails to meet rules, i.e. is “non-compliant”; para. [0021], [0043]; note that it’s understood that “notifying” in the context of electronic communication would require processors}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the IoT device and contract compliance method, as taught by the combination of Bender and Hunn, to include the feature of monitoring and alerting, as taught by Lotter, in order to facilitate monitoring of devices to determine whether usage complies with or violates the terms of the contracts {para. [0024] of Lotter}.

Claims 3, 10, and 17
Regarding claims 3, 10, and 17, the combination of Bender, Hunn, and Lotter disclose the features of claims 1, 8, and 15, respectively. Bender further discloses: associating, by one or more processors, data captured by the one or more IoT devices with the contract elements {example of associating RF “data capture” with IoT devices indicates this feature; para. [0071]} and determining, by one or more processors, whether there is violation to the contract based on the contract elements and the one or more IoT devices {check or determination operation performed to “determine violation to the contract based on the contract elements and the one or more IoT devices”; para. [0071]; note that  processing unit 16, i.e. a “processor,” of Fig. 1 may be employed to perform various computational, data processing, storage and other functionality in accordance with various aspects of the present invention; para. [0060]}.
Hunn further discloses: contracts comprising tangible and non-tangible contract elements {natural language “contract” separated into contract, section, clause, and part-clause, i.e. “parsed,” where the contract components comprise 1) data sources, i.e. “tangible contract elements”; 2) language used to incorporate, i.e. sentiment or “intangible contract elements”; para. [0070]}.

Claims 4, 11, and 18
Regarding claims 4, 11, and 18, the combination of Bender, Hunn, and Lotter disclose the features of claims 1, 8, and 15, respectively. Hunn further discloses: the tangible and non-tangible contract elements include contractual terms for obligations for each party of the contract {“contractual terms for obligations for each part of the contract” is the very definition of a contract, as explained by Hunn in para. [0003]; natural language “contract” separated into contract, section, clause, and part-clause, i.e. “parsed,” where the contract components comprise 1) data sources, i.e. “tangible contract elements”; 2) language used to incorporate, i.e. sentiment or “intangible contract elements”; para. [0070]).

Claims 5, 12, and 19
Regarding claims 5, 12, and 19, the combination of Bender, Hunn, and Lotter discloses the features of claims 1, 8, and 15, respectively. Bender further discloses: the one or more IoT devices are identified from an IoT network associated with the contract {each individual IoT sensor and IoT sensor combinations, as well as the entire “IoT network,” is associated with the contract; para. [0070]; each individual IoT sensor also monitored, i.e. “identified,” via “IoT network associated with the contract”; para. [0073], [0074], [0075]}.

Claims 7 and 14
Regarding claims 7 and 14, the combination of Bender, Hunn, and Lotter discloses the features of claims 1 and 8, respectively. Bender further discloses: the one or more IoT devices are identified based on information from an internet source associated with contract elements {each individual IoT sensor monitored, i.e. “identified,” via a network connection or “internet source” associated with contract elements; para. [0073], [0074], [0075]; note that since cloud computing environment 50 provides for interconnectivity and sharing of information, any “internet source” on the same network would be “associated with contract elements”}.

Claim 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bender, Hunn, and Lotter, further in view of Dawson et al. (US 20170279682).

Claims 2, 9, and 16
Regarding claims 2, 9, and 16, the combination of Bender, Hunn, and Lotter discloses the features of claims 1, 8, and 15, respectively, but doesn’t explicitly disclose: determining, by one or more processors, availability of an alternative IoT device to manage the contract relative to the tangible and non-tangible contract elements.
However, Dawson teaches a similar system for automatic finding and sharing of IoT connected devices that includes: determining, by one or more processors, availability of an alternative IoT device to manage the contract relative to the tangible and non-tangible contract elements {system “determines” via user request “availability” of IoT device 304; para. [0053]; note that it’s understood “determining” via a computer requires “processors”; further note that “to manage the contract relative to the tangible and non-tangible contract elements” is functional language that Dawson is capable of performing}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the IoT device and contract compliance method, as taught by the combination of Bender, Hunn, and Lotter, to include feature of determining IoT device availability, as taught by Dawson, in order to facilitate sharing and advertising of IoT devices across networks {para. [0020] of Dawson}.

Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bender, Hunn, and Lotter, further in view of Dawson and Harper et al. (US 20120095829).

Claims 6, 13, and 20
Regarding claims 6, 13, and 20, the combination of Bender, Hunn, and Lotter discloses the features of claims 1, 8, and 15, respectively, but doesn’t explicitly disclose: including: the one or more IoT devices are identified based on information from a historical contract database associated with the contract.
However, Dawson teaches a similar system for automatic finding and sharing of IoT connected devices that includes: the one or more IoT devices are identified based on information from a historical database {historical database 312 comprises information about past performance, value, and/or availability of IoT device 304; para. [0059]; the “identification” of the IoT device 304 occurs through data profiler 314, which access historical database 312 in order to prioritize, for the purpose of presentation to an end user, a particular instance of IoT device 304 that has performed reliably in the past; para. [0066]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the IoT device and contract compliance method, as taught by the combination of Bender, Hunn, and Lotter, to include feature of an IoT historical database, as taught by Dawson, in order to facilitate sharing and advertising of IoT devices across networks {para. [0020] of Dawson}.
The combination of Bender, Hunn, and Lotter, and Dawson doesn’t explicitly disclose: the historical database being a historical contract database associated with the contract.
However, Harper teaches a similar system for maintaining contracts that includes: a historical contract database associated with the contract {historical database comprising a plurality of previously awarded contracts having project parameters and the corresponding bids received from contractors for each of the contracts; para. [0006], [0028]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the IoT device and contract compliance method, as taught by the combination of Bender, Hunn, Lotter, and Dawson, to include the historical contract database, as taught by Harper, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Automatic Extraction of Metrics from SLAs for Cloud Service Management,” by Mittal et al., which describes processing SLAs using natural language processing techniques and Semantic Web technologies;
US 20150006693, which described automated validation of contract-based policies;
US 20030115080, which describes a system for managing contracts using text mining.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        3/21/21

/CARRIE S GILKEY/Primary Examiner, Art Unit 3689